MPEG LA, L.L.C. v Toshiba Am. Info. Sys., Inc. (2019 NY Slip Op 05098)





MPEG LA, L.L.C. v Toshiba Am. Info. Sys., Inc.


2019 NY Slip Op 05098


Decided on June 25, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2019

Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.


9737N 162716/15

[*1] MPEG LA, L.L.C., Plaintiff-Respondent,
vToshiba America Information Systems, Inc., Defendant-Appellant, Toshiba Corporation, Defendant.


Gibbons P.C., New York (William P. Deni of counsel), and Finnegan Henderson Farabow Garrett & Dunner, Atlanta, GA (Shawn Chang of the bar of the State of Georgia, admitted pro hac vice, of counsel), for appellant.
Windels Marx Lane & Mittendorf, LLP, New York (John D. Holden of counsel), for respondent.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered January 7, 2019, which denied defendant's motion to compel discovery, unanimously affirmed, without costs.
The motion court providently exercised its discretion by denying the motion to compel the production of documents that have no bearing on the issues in this breach of contract action (see Andon v 302-304 Mott St. Assoc. , 94 NY2d 740, 745 [2000]). Moreover, the court providently determined that some of the
document requests were vague and overbroad (see e.g. Lerner v 300 W. 17th St. Hous. Dev. Fund Corp. , 232 AD2d 249 [1st Dept 1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2019
CLERK